Citation Nr: 0213869	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for carcinoma of the 
prostate, claimed as secondary to the exposure of ionizing 
radiation.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
RO.  



REMAND

The veteran contends that he is entitled to service 
connection for prostate cancer as a result of exposure to 
ionizing radiation while performing low-level flights over 
Hiroshima and Nagasaki.  After carefully reviewing the claims 
file, the Board has determined that, in order to fully review 
the veteran's claim, further development is needed.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The medical evidence indicates that the veteran underwent a 
prostatectomy in January 1991 for a diagnosis of prostate 
carcinoma.  The veteran now claims that the prostate cancer 
was caused by ionizing radiation exposure and, therefore, 
should be service connected.  

In support, the veteran has submitted a letter from Edwin L. 
Pierce, Captain, U.S.N. (retired), who was the Commanding 
Officer of Squadron 36 in 1945.  Specifically, Captain Pierce 
reports that all pilots of his squadron, including the 
veteran, made a number of flights over Hiroshima and Nagasaki 
from October to November 1945.  He further states that, when 
the planes returned from these flights, they were tested for 
exposure to ionizing radiation and, those with excessive 
readings, were hosed down with water to rid them of any 
contamination.  

Furthermore, a letter from the Defense Threat Reduction 
Agency reported that, while the veteran's squadron might have 
flown missions over Japan after the strategic atomic bombings 
of Hiroshima and Nagasaki, flying over these cities did not 
constitute participation, as defined by VA.  Likewise, it was 
noted that, even though the veteran's ship, the USS Siboney, 
visited Yokosuka and Nagoya, these cities were hundreds of 
miles away from Hiroshima and Nagasaki.  

In Ramey v. Brown, 9 Vet. App. 40 (1996), however, the United 
States Court of Appeals for Veterans Claims (Court) held that 
service connection for diseases which are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  

First, there are certain types of cancer that will be 
presumptively service connected under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  

Third, direct service connection (detailed above) can be 
established, as held by the Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

It is pertinent to note in this regard that Dr. Delaney has 
submitted a statement that the veteran's prostate cancer was 
"caused by his exposure to ambient radiation material, in the 
fall of 1945, while flying over and through Japanese air 
space at Nagasaki and Hiroshima."

Pursuant to 38 C.F.R. § 3.311(b), the veteran must first 
establish a diagnosis of a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2).  This disease must manifest within a certain 
time period.  38 C.F.R. § 3.311(b)(5).  

Once a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the 
disease is related to his radiation exposure while in 
service, VA must then obtain a dose assessment.  38 C.F.R. § 
3.311(a)(1).  

After it is determined by the dose assessment that the 
veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration in compliance with 38 C.F.R. § 
3.311(c)(1).  Hilkert v. West, 12 Vet. App. 145, 148 (1999).  

Therefore, since the veteran has established a diagnosis of a 
radiogenic disease under 38 C.F.R. § 3.311(b), within the 
specified time period, and has asserted that it was the 
result of ionizing radiation exposure in service, full 
development under 38 C.F.R. § 3.311 requires that a radiation 
dose assessment be completed.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
folder all outstanding post-service 
records of the veteran's treatment for 
prostate cancer from any facility or 
source identified by the veteran, and 
especially any source that might link 
either of his cancers to his alleged in-
service radiation exposure, to 
specifically include any outstanding 
records from Drs. Delaney, Friedman, 
Althausen, and Cohen.  

2.  Thereafter, the RO should develop the 
veteran's claim of service connection for 
prostate cancer pursuant to the 
provisions of 38 C.F.R. § 3.311, 
beginning with a request from the DTRA of 
the Department of Defense for an estimate 
of his likely radiation dose exposure in 
light of his assertions and any 
subsequent service in Japan.  In doing 
so, the RO should specifically consider 
the applicability of 38 C.F.R. 
§ 3.311(a)(4)(i).  

3.  After undertaking all development 
requested hereinabove as well as all 
development required of the Veterans 
Claims Assistance Act of 2000, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



